76 F.3d 371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony COHEN, Plaintiff-Appellant,v.Sewall B. SMITH, Warden;  William Smith;  Unknown Agent # 1;Case Management Supervisor;  George C. Shaninaw, CCMS II;C. Vincent, CCMS I;  Marion Tuthill, Vest # 25;  R. Notto,C.O. I, Vest # 48, Defendants-Appellees.
No. 94-7349.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 30, 1995.Decided:  January 29, 1996.

Anthony Cohen, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Timothy James Paulus, Assistant Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, MD, for Appellees.
Before HALL, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying Appellant's motion for a new trial.*  We have reviewed the record and the magistrate judge's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the magistrate judge.   Cohen v. Smith, Nos.  CA-92-1049-WN;  CA-93-3318-W (D.Md. Sept. 30, 1994).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to disposition by a magistrate judge pursuant to 28 U.S.C.A. § 636(c) (West 1993)